DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 is objected to because of the following informalities:  line 7 claim 14 recites the limitation “… electrically conned to the at least one conductive element.” The examiner advises the applicant to correct the misspelled word to “connected”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8, 10 and 12-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by COLOSIMO et al. (US 2020/0052516 A1, hereinafter COLOSIMO).
                 
    PNG
    media_image1.png
    435
    572
    media_image1.png
    Greyscale

As per claims 1 and 10, COLOSIMO discloses a structure of coils for a wireless charger (See Fig.3, Item#12, discloses a power transmitting device), wherein said structure of coils comprises a plurality of coils (See Fig.3, discloses a plurality of coils 42), wherein the plurality of coils are stacked into a plurality of layers (See Par.39, discloses “…coils 42 may be organized in multiple layers) with each layer comprising at least two coils (See Par.39, discloses “…each layer may have any suitable number of coils (e.g., at least 2 coils, at least 5 coils, fewer than 9 coils, fewer than 14 coils, 6-9 coils, etc.)”), wherein at least two electronic devices are capable of being placed over the plurality of coils for charging the at least two electronic devices (See Pars.44-45, disclose multiple electronic device may be placed on the wireless charger).

As per claim 2-3, COLOSIMO discloses the structure of coils of claim 1, wherein said two electronic devices are placed over the plurality of coils in a horizonal or vertical direction for charging the at least two electronic devices (See Pars.44-45, disclose a plurality of devices can be placed on the charging surface, the examiner explains that there is no restriction as to the orientation the device can be placed in and that it would be placed in whatever orientation aligns the charging coils and the receiving coil).
As per claim 4, COLOSIMO discloses the structure of coils of claim 1 as discussed above, wherein the plurality of coils are stacked into three layers for charging the at least two electronic devices (See Par.39, discloses “…the device may have three layers of coils”).

As per claim 5, COLOSIMO discloses the structure of coils of claim 1 as discussed above, wherein the plurality of coils are stacked into three layers with each layer comprising at least two coils for charging the at least two electronic devices (See Par.39, discloses “the device may have three layers of coils (e.g., a lower layer having eight coils, a middle layer having seven coils, and an upper layer having seven coils)”).

As per claim 8, COLOSIMO discloses the structure of coils of claim 1 as discussed above, wherein each of said two electronic devices is a mobile phone (See Par.16, discloses  “The wireless power transmitting device may wirelessly transmit power to one or more wireless power receiving devices such as a wristwatch, cellular telephone, tablet computer, laptop computer..”).

As per claim 12, COLOSIMO discloses the structure of coils of claim 10 as discussed above, wherein an electronic device is capable of placed over the plurality of coils in a horizonal, a vertical or a diagonal direction for charging said electronic device (See Pars.44-45, disclose a plurality of devices can be placed on the charging surface, the examiner explains that there is no restriction as to the orientation the device can be placed in and that it would be placed in whatever orientation aligns the charging coils and the receiving coil).
As per claim 13, COLOSIMO discloses the structure of coils of claim 10 as discussed above, wherein said electronic device is a mobile phone (See Par.16, discloses  “The wireless power transmitting device may wirelessly transmit power to one or more wireless power receiving devices such as a wristwatch, cellular telephone, tablet computer, laptop computer..”).

Claim(s) 14, 16 and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by PINKOS et al. (US 2019/0215984 A1, hereinafter PINKOS).
                  
    PNG
    media_image2.png
    501
    442
    media_image2.png
    Greyscale

As per claim 14, PINKOS discloses an electronic device. comprising:
a metallic housing unit, comprising a metallic plate (See Fig.7, Item#105 and Par.61, disclose a thermally conductive housing made of aluminum), wherein a first recess is formed on a top side of the metallic housing unit and a second recess is formed on a bottom side of the metallic housing unit (See Fig.7, Item#105, discloses an indentation on the top surface to accept the coil and a cavity on the bottom part to accept the control PCBA), wherein the first recess and the second recess are on two opposite sides of the metallic plate (See Fig.7, Item#105, discloses the first recess is on the top surface while the second recess is on the bottom surface);
at least one conductive element, disposed in the first recess (See Fig.7, Item#104, discloses source coils and ferrite which are disposed on the metal housing 105 in the corresponding recess): and
a circuit board, disposed in the second recess and electrically conned to the at least one conductive element (See Fig.7, Item#106, discloses a control circuit board which fits in the second recess of the metal housing).

As per claim 16, PINKOS discloses the electronic device of claim 14 as discussed above, wherein the circuit board has a through-opening, wherein a first part of a fan is disposed in the through-opening and a second part of the fan is disposed below the circuit board (See Figs.10-11 and 27 and Par.62, disclose a fan 120 placed below the circuit board 106 with an inlet 105a and an exhaust 105b).

As per claim 19, PINKOS discloses the electronic device of claim 14 as discussed above, wherein the at least one conductive element comprises a plurality of coils, wherein a magnetic material encapsulates the plurality of coils (See Fig7, Item#104, discloses ferrite encapsulating the coils), and an upper cover is disposed over the magnetic material (See Fig.7, Item#100), wherein each of a bottom surface of the upper cover and a top surface of the plurality of coils is in contact with the magnetic material (See Fig.7, Item#107).
As per claim 20, PINKOS discloses the electronic device of claim 14, wherein the metallic housing unit comprises an aluminum or an aluminum alloy material (See Par.61, discloses the metal plate 105 is made for a thermally conductive material such as aluminum).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over COLOSIMO.
As per claim 6, COLOSIMO discloses the structure of coils of claim 1 as discussed above, wherein the plurality of coils comprises eighteen coils stacked into three layers, wherein a bottom layer comprises seven coils, a middle layer comprises four coils, and a top layer comprises seven coils. However COLOSIMO discloses that the first layer may have 8 coils, the second 7 coils and the third may have 7 coils, COLOSIMO further discloses that each layer may have suitable number of coils (e.g. 2 coils, at least 5 coils, fewer than 9 coils, fewer than 14 coils, 6-9 coils, etc) (See Par.39). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by COLOSIMO such that the bottom layer comprises seven coils, a middle layer comprises four coils, and a top layer comprises seven coils if deemed as the suitable number of coils to charge a desired number of electronic devices.

As per claim 7, COLOSIMO discloses the structure of coils of claim 1 as discussed above, however COLOSIMO does not disclose wherein the plurality of coils care stacked into two layers, wherein a bottom layer comprises four coils and a top layer comprises five coils. However, COLOSIMO discloses the charger may comprise a plurality of layers and the number of coils in each layer may be any suitable number to charge the plurality of devices) (See Par.39). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to try different combinations of the number of layers and the number of coils in each layer to arrive at a charging device with a certain size and no charging gaps in the charging surface.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over PINKOS.
As per claim 18, PINKOS discloses the electronic device of claim 14 as discussed above, however PINKOS does not disclose wherein the metallic plate comprises Al-Si-Cu alloy. PINKOS however discloses the metal plate comprising a thermally conductive material such as aluminum (See Par.61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to try different materials for the metal plate for the benefit of providing a metal plate with high thermal conductivity to remove heat from the wireless charger.

Claim(s) 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over COLOSIMO in view of JUNG et al. (US 2019/0198234 A1, hereinafter JUNG).
As per claims 9 and 11, COLOSIMO discloses the structure of coils of claims 1 and 10 as discussed above, wherein a magnetic material encapsulates the plurality of coils.
JUNG discloses an inductor wherein a magnetic material encapsulates the coil (See Pars.5 and 17, disclose “a magnetic material encapsulating the support member and the coil”).
COLOSIMO and JUNG are analogous art since they both deal with inductors.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by COLOSIMO with that of JUNG by encapsulating the coils in magnetic material for the benefit of protecting the coil.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over PINKOS in view of COLOSIMO.
As per claim 15, PINKOS discloses the electronic device of claim 14 as discussed above, wherein the electronic device is a wireless charger (See Fig.7 and Par.6, disclose a wireless charging device), wherein the at least one conductive element comprises a plurality of coils (See Fig.7, Item#104, discloses a plurality of source coils). However, PINKOS does not disclose wherein the plurality of coils are stacked into a plurality of layers for charging at least one electronic device.
COLOSIMO discloses a wireless charging device comprising a plurality of coils wherein the plurality of coils are stacked into a plurality of layers for charging at least one electronic device (See Fig.3, Items#42 and Par.39, disclose “…coils 42 may be organized in multiple layers... each layer may have any suitable number of coils (e.g., at least 2 coils, at least 5 coils, fewer than 9 coils, fewer than 14 coils, 6-9 coils, etc.)”).
PINKOS and COLOSIMO are analogous art since they both deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by PINKOS with that of COLOSIMO by using the stacked coils configuration for the benefit of providing a wireless charger without charging gaps since the coils in each layer overlap the lower layers.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over PINKOS in view of PARTOVI et al. (US 2020/0044482 A1, hereinafter PARTOVI).
As per claim 17, PINKOS discloses the electronic device of claim 14 as discussed above, however PINKOS does not disclose wherein an EMI filter is disposed over the plurality of coils.
PARTOVI discloses a wireless charger comprising an EMI filter disposed over the plurality of coils  (See Par.525, discloses “the use of a thin layer of metal (several micrometers) on top of a PCB coil was described to act as an EMI shield for high frequencies while transmitting low (around 1 MHz and below) frequencies of the inductive charger”).
PINKOS and PARTOVI are analogous art since they both deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by PINKOS with that of PARTOVI by adding the EMI shielding metal layer on top the coils for the benefit of shielding the electronics from EMI.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED H OMAR/            Examiner, Art Unit 2859    

/EDWARD TSO/            Primary Examiner, Art Unit 2859